

117 HR 5515 IH: Protecting Americans’ Genomic Information Act of 2021
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5515IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Dunn introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to ensure that certain biomedical research is conducted in a manner that considers national security risks, and for other purposes.1.Short titleThis Act may be cited as the Protecting Americans’ Genomic Information Act of 2021.2.Securing identifiable, sensitive information(a)Consideration of national security risks(1)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), in consultation with the Director of National Intelligence, the Secretary of State, the Secretary of Defense, and other national security experts, as appropriate, shall ensure that biomedical research described in paragraph (2) is conducted in a manner that appropriately considers national security risks, including national security implications related to potential misuse of such data.(2)Biomedical research describedFor purposes of paragraph (1), biomedical research is described in this paragraph if it—(A)is conducted or supported, directly or indirectly, including through subgrants, by the National Institutes of Health or other relevant agencies and offices within the Department of Health and Human Services; and(B)involves the sequencing of human genomic information, and collection, analysis, or storage of identifiable, sensitive information, as defined in section 301(d)(4) of the Public Health Service Act (42 U.S.C. 241(d)(4)).(b)Risk frameworkNot later than 2 years after the date of enactment of this Act, the Secretary shall ensure that the National Institutes of Health and other relevant agencies and offices within the Department of Health and Human Services, working with the heads of agencies and national security experts, including the Office of the National Security within the Department of Health and Human Services—(1)develop a comprehensive framework for assessing and managing national security risks referred to in subsection (a) that includes—(A)criteria for how and when to conduct risk assessments for projects that may have national security implications;(B)security controls and training for researchers or entities, including peer reviewers, that manage or have access to such data; and(C)methods to incorporate risk-reduction in the process for funding such projects that may have national security implications;(2)not later than 1 year after the risk framework is developed under paragraph (1), develop and implement controls to—(A)ensure that researchers or entities that manage or have access to such data have complied with the requirements of paragraph (1) and ongoing requirements with such paragraph; and(B)ensure that data access committees reviewing data access requests for projects that may have national security risks, as appropriate, include members with expertise in current and emerging national security threats, in order to make appropriate decisions related to access to such identifiable, sensitive information; and(3)not later than 2 years after the risk framework is developed under paragraph (1), update data access and sharing policies related to human genomic data, as appropriate, based on current and emerging national security threats. (c)Congressional briefingNot later than 2 years after the date of enactment of this Act, the Secretary shall provide a briefing to the Committee on Health, Education, Labor, and Pensions and the Select Committee on Intelligence of the Senate and the Committee on Energy and Commerce and the Permanent Select Committee on Intelligence of the House of Representatives on the activities required under subsections (a) and (b).